     Case 2:19-cv-01946-RFB-DJA Document 6 Filed 12/03/19 Page 1 of 2



 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 10532
 2   Rachel L. Wise, Esq.
     Nevada Bar No. 12303
 3   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
 4   300 South 4th Street, 11th Floor
     Las Vegas, NV 89101-6014
 5   Tel: 702.727.1400; Fax: 702.727.1401
     Chad.Butterfield@wilsonelser.com
 6   Rachel.Wise@wilsonelser.com
     Attorneys for Defendant
 7   American Honda Finance Corp.

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10   VIVIAN E. MANIPON                                     Case No.: 2:19-cv-01946-RFB-DJA

11                         Plaintiff,
                                                           JOINT MOTION FOR EXTENSION OF
12           v.                                            TIME TO FILE RESPONSIVE PLEADING
                                                           TO PLAINTIFF’S COMPLAINT
13   EQUIFAX INFORMATION SERVICES LLC;
     AMERICAN HONDA FINANCE CORP.,                         (First Request)
14
                           Defendants.
15

16           Plaintiff, VIVIAN E. MANIPON (“Plaintiff”) and Defendant, AMERICAN HONDA
17   FINANCE CORPORATION (“AHFC”), by and through their respective counsel of record, jointly
18   request an order extending the deadline for AHFC to file a responsive pleading to Plaintiff’s
19   Complaint, up to and including December 10, 2019. This motion is submitted in compliance with
20   LR IA 6-1 and LR IA 6-2.
21           Good cause exists for the requested extension, as counsel for AHFC has only recently been
22   retained in this matter is in the process of obtaining and reviewing the relevant file materials and
23   information necessary to respond to the allegations set forth in the Complaint. Accordingly, the
24   parties agree that the requested extension furthers the interests of this litigation and is not being
25   requested in bad faith or to delay these proceedings unnecessarily.
26   ///
27   ///
28   ///


                                                       1
     1546383V.1
     Case 2:19-cv-01946-RFB-DJA Document 6 Filed 12/03/19 Page 2 of 2



 1           This is the parties’ first request for extension of the deadline.

 2           DATED this 3rd day of December, 2019.
 3                                              WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
 4
                                                         /s/ Chad C. Butterfield
 5                                                     Chad C. Butterfield, Esq.
                                                       Nevada Bar No. 10532
 6                                                     Rachel L. Wise, Esq.
                                                       Nevada Bar No. 12303
 7                                                     300 South Fourth Street, 11th Floor
                                                       Las Vegas, NV 89101
 8                                                     Attorneys for Defendant American Honda
 9                                                     Finance Corporation
             DATED this 3rd day of December, 2019.
10
                                                HAINES & KRIEGER, LLC
11
                                                         /s/ David H. Krieger
12                                                     David H. Krieger, Esq.
                                                       Nevada Bar No. 9086
13
                                                       8985 S. Eastern Ave., Suite 350
14                                                     Las Vegas, NV 89123
                                                       Attorney for Plaintiff
15

16

17                                                   ORDER
18           GOOD CAUSE SHOWN, IT IS SO ORDERED.

19
                         5th day of December, 2019.
             Dated this _____
20

21

22                                                   ________________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                          2
     1546383V.1
